DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-9 are objected to because of the following informalities:
 In claims 7 and 9, “wherein said attaching means comprising” should read –wherein said attaching means comprises—
In claim 8, “wherein said attaching means connect to” should read –wherein said attaching means connects to--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,761,842 to Mantymaa (“Mantymaa”).
Regarding claim 1, Mantymaa discloses a handgun supporting facility (Fig. 6), comprising: 
a supporting rod 1, for supporting an arm of a shooter of a handgun (see Fig. 6) during a shooting of said handgun (1:20-45), 
wherein said supporting rod 1 is disposed at a bottom side of a grip 26 of said handgun (Fig. 6), and turns backwards, 
wherein said rod 1 being attachable to said handgun by attaching means (comprising enlargement 21), and 
1 is disposed on a right side of said facility (wherein rod 1 is positioned to the right side as oriented in Fig. 6), for being in touch with a head of an ulna bone of a right hand of a shooter; or said rod is disposed on a left side of said facility, for being in touch with a head of an ulna bone of a left hand of a shooter (abstract, 4:25-33).

    PNG
    media_image1.png
    383
    723
    media_image1.png
    Greyscale

	Regarding claim 2, Mantymaa further discloses wherein a longitudinal axis of said rod 1 is parallel to a longitudinal axis of a barrel 44 of said handgun (see Fig. 6).
	Regarding claim 3, Mantymaa further discloses wherein said rod 1 may be horizontally inclined with reference to a barrel 44 longitudinal axis of said handgun (wherein the rod 1 is pivotable about pin 14 to any position between a stowed and an unfolded position as shown in Fig. 6, see also 2:42-55).
	Regarding claim 4, Mantymaa further discloses wherein said rod 1 is flat (see Fig. 1).
	Regarding claim 5, Mantymaa further discloses a folding mechanism (at least pivot axle 14, see also Fig. 13), for folding said rod 1, thereby eliminating a prominence of said facility (2:42-55 and 4:1-15).

    PNG
    media_image2.png
    245
    416
    media_image2.png
    Greyscale

	Regarding claim 6, Mantymaa further discloses a catch (comprising slide 4), for holding said rod in a folded state thereof (see 4:1-15 and last clause of claim 1).
	Regarding claim 7, Mantymaa further discloses wherein said attaching means comprising a screw 6 and a corresponding threading in said handgun grip (wherein screw 6 is positioned in fixing means 8A which forms a rear portion of the handgun grip, see Figs. 6 and 13).  
Regarding claim 8, Mantymaa further discloses wherein said attaching means 21 connect to a lanyard loop 8B of said handgun.  
Regarding claims 12 and 13, Mantymaa further discloses a second mold (comprising fixing piece 8A and guide bushing 8B) fitting to a back side of said grip (26, see Fig. 6), said second mold having a depression (central to bushing 8B, best shown in Fig. 1) corresponding to said rod 1 thereby diminishing a prominence of said rod 1 when being folded (the folded/non-support position is shown in Figs. 6 and 7), wherein said second mold (comprising fixing piece 8A and guide bushing 8B) being attachable to said handgun grip (26, see Fig. 6) by gluing or screw 9.
Regarding claims 14 and 15, Mantymaa further discloses wherein a length of said rod is telescopically adjustable in length (2:40-50).
claim 16, Mantymaa further discloses a concave form (annotated below, wherein an upper rear facing surface of element 8A takes on a concave form) for fixating therein a shooter’s hand (wherein 8A is part of the firearm grip and thereby receives a shooter’s hand).
Regarding claim 17, Mantymaa further discloses wherein said attaching means grips said handgun, therefore sparing a need of changing a structure of said handgun.

    PNG
    media_image3.png
    301
    341
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mantymaa as applied to claim 1 above, and further in view of US 10,830,557 B2 to Faifer (“Faifer”).
Regarding claim 9, Mantymaa further discloses wherein said attaching means comprising a pivot axle 14 connected to said rod 1, wherein a longitudinal axis of said axle 14 is orthogonal to a longitudinal 1 (see Figs. 1 and 6), and wherein said axle 14 is threadable through a lanyard loop 8B of said handgun.
Mantymaa is silent regarding wherein the axle 14 is a screw which is fastened to the lanyard loop by a nut. However, Faifer discloses a handgun support facility comprising a hinged support rod connected to a lower portion of a pistol grip (see Fig. 1), the hinged connection (see Fig. 9) comprising a screw 116 threaded through a lanyard loop 48 and fastened thereto by a nut 118. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mantymaa to have a screw threadable through a lanyard loop and fastened thereto by a fastener, as taught by Faifer, as a matter of utilizing components known to be suitable for pivotally connecting a support structure to a handgun.1

    PNG
    media_image4.png
    641
    498
    media_image4.png
    Greyscale

Claims 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mantymaa as applied to claim 1 above, and further in view of US 10,054,393 B2 to Kedairy (“Kedairy”).
claims 10, 11 and 17, Mantymaa further discloses a bow (leaf spring 33, see Fig. 1) but is silent regarding wherein said attaching means is a first mold surrounding a bottom of said a grip of said handgun and fastened thereto by a fastener, and wherein said rod is connected to said mold.
However, Kedairy discloses a handgun support (Fig. 2.g) comprising a first mold 20 surrounding a bottom of the handgun grip and fastened thereto by a fastener (catching lock 22), wherein a support rod 31 is connected to said mold 20 (see Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mantymaa to have the attaching means be a first mold surrounding a bottom of said a grip of said handgun and fastened thereto by a fastener, and wherein said rod is connected to said mold, as taught by Kedairy, as a matter of utilizing a fastening configuration known to be suitable for attaching a support to a pistol grip of a handgun.2

    PNG
    media_image5.png
    308
    679
    media_image5.png
    Greyscale

Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP §2144.07 Art Recognized Suitability for an Intended Purpose
        2 MPEP §2144.07 Art Recognized Suitability for an Intended Purpose